Citation Nr: 0201617	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  99-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement in August 1998 and a statement of 
the case (SOC) was issued in September 1999.  The veteran 
submitted a substantive appeal in September 1999, and 
requested a Board hearing.  A videoconference hearing was 
held before the undersigned Member of the Board in October 
2001.  A transcript of the hearing is of record.  


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107(b), 5126 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an April 1997 letter, the veteran's treating psychologist 
at the Philadelphia VA Medical Center (VAMC) indicated 
support for the veteran's claim of service connection for 
PTSD.  The VA psychologist described the veteran's reported 
stressors, as follows:

1. He took incoming fire while in a tent.  He 
learned right after that there were 
casualties.  He does not know their names.

2. While in the stockade for drinking, he was 
put on a "graves registration" detail for 
one week.  After awhile he could not deal 
with dead bodies anymore and refused to do so 
despite orders directing him to do it.

3. A truck behind him hit a mine after he had 
gone over that spot.  The driver was injured.  
The truck was disabled and dragged off the 
road.  He does not know what happened to the 
driver.

4. He lost a buddy he was close to.

The VA psychologist stated that the veteran first recognized 
his psychiatric problems related to Vietnam two years prior, 
and that the veteran had undergone treatment for alcoholism.  
In conclusion, the veteran's treating psychologist diagnosed 
PTSD moderate to severe, and alcohol dependence in stable 
remission. 

By formal application of August 1997, the veteran filed a 
claim of entitlement to service connection for, inter alia, 
PTSD.  The same month, the RO requested the veteran's service 
personnel records and information regarding his alleged in-
service stressors.  In a supportive statement dated in 
September 1997, the veteran described being distressed with 
his assignment to military duty in the Republic of Vietnam 
(Vietnam) and his general fear of dying.  He admitted that 
assignment to Vung Tau, a rest and recreation center, was 
"pretty good duty" but he was "assigned duty wherever . . 
. needed."  He stated that he often drove trucks while in 
Vietnam.  He described the following in-service incidents:  
(1) driving trucks and fuel tankers exposed to sniper fire; 
(2) experiencing incoming enemy fire his second night in 
Vietnam; (3) finding a young civilian girl dead after having 
fired shots in her direction while on guard duty; (4) 
learning of the death of his friend, "Kojak"; (5) 
witnessing the burning of fellow soldier, "Brooks," and 
another soldier, ablaze after an explosion during his latrine 
duty; (6) guarding an ammunition dump alone with a shotgun 
after hearing of twelve soldiers killed at an ammunition dump 
elsewhere; (7) refusing a direct order to perform "grave" 
duty, stating that he "would not and could not do it"; and 
(8) being on guard duty during the Tet Offensive.  He 
attributed his alcoholism to his experiences in Vietnam.  The 
veteran admitted that he was unable to remember details, 
including the dates and ranks of casualties.

Service personnel records indicate that the veteran served in 
the Republic of Vietnam, U.S. Army Pacific forces, from 
November 1966 to December 1967.  From January 1968 until his 
discharge in July 1968, the veteran was stationed in Ft. 
Carson, Colorado.  A civilian employment entry documented the 
veteran's pre-service occupation as a van driver (motor 
transportation).  Under the record of assignments, the 
veteran's principal duty was listed as a supply clerk during 
the duration of his Vietnam assignment.  A record of court 
martial dated in May 1967 documented that the veteran was 
confined to three months hard labor for sleeping at his 
guard-post.  The veteran's discharge report (Form DD214) 
indicates that the veteran received the National Defense 
Service Medal and the Vietnam Service Medal with one bronze 
service star.  

Service medical records indicate that the veteran was treated 
in February 1967 for first and second degree burns sustained 
while on latrine duty (burning feces).  In June 1968, the 
veteran suffered a right hand injury while driving a truck in 
Fort Carson, Colorado.

In October 1997, the RO notified the veteran that additional 
information was necessary to verify his claimed in-service 
stressors.  During a VA PTSD examination in October 1997, the 
veteran related his experiences in Vietnam.  He stated that 
he "was a stock clerk, but functioned primarily as a truck 
driver . . . being decorated with a Bronze Star."  In 
addition to the stressors previously discussed in his 
September 1997 statement, the veteran described a close 
friend who was killed in a mine explosion.  Based on the 
veteran's account of his symptoms, the VA examiner diagnosed 
PTSD, and alcohol dependence in stable remission.

By December 1997 inquiry, the RO requested the name of the 
veteran's close friend who was killed in a mine explosion.  
In February 1998, the veteran responded that he did not know 
the soldier's name, but he knew him as "Koejak." 

A copy of February 1998 progress notes was submitted by the 
veteran's treating psychologist at the Philadelphia VAMC.  
During the clinical interview, the veteran described an in-
service incident when "incoming mortars surprised him and 
others, and in their terror to get out of their tents . . . 
they ran into things and injured themselves."  The progress 
notes provide a diagnosis of PTSD, moderate to severe with 
intermittent brief psychotic episodes.

In March 1998, the RO received an April 1997 letter in which 
M. Tanker, a Doctor of Osteopathy (preventive health), 
discussed the veteran's alcohol detoxification therapy.  Dr. 
Tanker described the veteran's thirty-year history of alcohol 
abuse and the veteran's successful abstention since May 1995.  
He diagnosed the veteran with far-advanced alcohol-related 
liver disease with cirrhosis.  He noted a history of post-
traumatic stress syndrome.

By July 1998 rating decision, the RO denied service 
connection for PTSD.  In his notice of disagreement, the 
veteran identified S. Wagner, M.D., as a source of relevant 
medical treatment.

During a September 1998 RO conference between the veteran and 
a decision review officer, the discussion focused on the need 
for stressor verification and the veteran's receipt of Social 
Security disability benefits.  The decision review officer 
agreed to request the veteran's Social Security records and 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) for stressor verification.

The RO received additional treatment records from the 
Philadelphia VAMC, dated in January 1999.  In a comprehensive 
report, the veteran's treating psychologist discussed the 
veteran's symptomatology (as described in his March 1998 
statement submitted to the RO) and summarized the veteran's 
medical history and current diagnoses.  Notably, during the 
clinical interview, the veteran clarified his stressor 
incidents, all previously of record.  Based on clinical 
observations, the veteran's treating psychologist reaffirmed 
his April 1997 diagnoses.

Records obtained from the Social Security Administration 
(SSA) show that the veteran was determined disabled primarily 
due to his cirrhosis of the liver.  PTSD was not cited in the 
final administrative decision of May 1997.  Relevant medical 
evidence was duplicative of evidence previously of record.  
Relevant employment data documented that the veteran worked 
as a truck driver from 1976 to 1987.

A USASCRUR response was received by the RO in August 1999.  
The director of the Center for Unit Records Research (CURR) 
stated, as follows, in pertinent part:

Available U.S. Army casualty files do not 
list a "Kojak/Kodak" as killed or wounded.  
Army casualty files list numerous "Brooks" 
as killed or wounded during [the veteran's] 
Vietnam tour . . . .  In order to provide 
research concerning casualties and/or 
specific combat incidents, [the veteran] must 
provide more specific information . . . .

The Center . . . is unable to document that 
[the veteran] was a perimeter guard or 
participated in perimeter patrols.

The Vietnam era records are often incomplete 
and seldom contain information about civilian 
incidents.  The killing, accidentally or in 
combat, of civilians is extremely difficult 
to verify [and] . . . are not normally found 
in combat records.

Attachments to the USASCRUR response included extracts of the 
1967 unit history submitted by the 490th General Supply 
Company (490th GS Co), located in Vung Tau.  In the unit 
history, the assignment mission for the Vung Tau camp was 
described, as follows:

To operate the Vung Tau [supply points] to 
include a self-service supply center and 
clothing direct exchange facility, ice plant, 
bakery, graves registration, and the laundry 
and bath facility. . . . 

One episode of enemy activity was documented in November 
1967, as follows:

 . . . [A] convoy originating from the 805th 
Trans Company received small arms fire 
resulting [in] no friendly damage or 
casualties and 3 probably enemy KIA [killed 
in action].

By August 1999 letter, the RO informed the veteran of the 
USASCRUR response, and requested details regarding the injury 
of "Brooks," including the date of the incident and the 
injured soldier's unit assignment.  In a letter dated in 
February 2001, the RO advised the veteran that verification 
of an in-service stressor was necessary to substantiate his 
claim.

In June 2001, a videoconference hearing was held in 
Washington, D.C., before the undersigned Board member.  
During the hearing, the veteran could not remember the units 
to which he was assigned when his stressors (as described 
above) occurred.  Upon direct examination concerning his 
military occupational specialty (MOS), the veteran explained 
that he volunteered to serve as a "truck driver."  When 
asked whether he experienced symptomatology related to PTSD 
while in service, the veteran replied that he felt fear.  The 
veteran explained that he suffered symptoms such as 
nightmares and difficulty concentrating post-service, but he 
drank alcohol to self-medicate and did not seek treatment.  
The veteran testified that he began receiving psychiatric 
treatment for PTSD in the 1990's, and that he never received 
private medical treatment for PTSD.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  In adjudicating a claim 
for service connection for PTSD, the Board is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2001); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The regulation guiding the analysis of service connection for 
PTSD is as follows, in pertinent part:

(f) Post-traumatic stress disorder.  Service 
connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. . . 
.

38 C.F.R. § 3.304(f) (2001); see 64 Fed. Reg. 32,807 (June 
18, 1999), revising 3.304(f) and codifying the decision of 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

There are alternative ways of establishing service 
connection.  For example, a chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. § 3.304(f) analysis:  a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressors.  The veteran's 
treating psychologist from the Philadelphia VAMC provided a 
PTSD diagnosis in April 1997, and reaffirmed the diagnosis in 
January 1999.  The Philadelphia VAMC psychologist also 
related current PTSD to the veteran's alleged stressors.  
There is no medical evidence of record that conflicts with 
the veteran's treating psychologist's medical findings.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressors actually occurred, is 
required for service connection.  See Cohen v. Brown at 142.  
The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 C.F.R. 
§ 3.304(f).  If the veteran engaged in combat with the enemy, 
the veteran's lay testimony regarding stressors related to 
such combat will be accepted as conclusive evidence of the 
occurrence of the claimed in-service stressors.  Id.  If the 
veteran was not engaged in combat, or his claimed in-service 
stressor is not related to combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
Id.  

Regarding combat experience, the record does not establish 
the veteran's combat status.  The veteran's service personnel 
records do not document the receipt of any combat medals or 
awards.  A USASCRUR report indicated no combat incidents 
during the period of inquiry that corroborate the veteran's 
accounts of combat in service.  According to the report, only 
one incident of enemy activity was noted when, in November 
1967, a 805th Trans Company convoy faced enemy fire.  The 
evidence of record does not indicate that the veteran was 
assigned to the 805th Trans Company convoy.  The 
preponderance of the evidence is against the determination of 
combat status.  Therefore, the veteran's testimony alone does 
not constitute conclusive evidence of the occurrence of in-
service stressor.  See Cohen v. Brown, 10 Vet. App. at 145.

Although the record does not establish the veteran's combat 
status, the Board observes independent corroboration of the 
veteran's alleged non-combat stressors.  First, the veteran 
has alleged that, while stationed in Vietnam, he witnessed 
fellow soldier "Brooks" and another soldier set afire 
during an explosion while on latrine duty.  The veteran 
detailed that he was also burned while trying to save 
"Brooks."  The Board finds that the veteran's service 
medical records substantiate his account of the fire, as the 
veteran was treated for burns suffered while on latrine duty 
in February 1967. 

Second, the veteran has alleged that he drove trucks while 
serving in Vietnam, and he experienced anxiety at the 
potential of facing enemy fire while on convoy.  The Board 
observes that the veteran (1) was employed as a van driver 
prior to service, (2) sustained a right hand injury while 
driving a truck in service, and (3) was employed as a truck 
driver post-service.  Based on this evidence, the Board finds 
plausible that the veteran was voluntarily assigned to drive 
a truck while serving in Vietnam (although service personnel 
records do not verify such special assignment).

Finally, the veteran has alleged that he was ordered to 
perform graves registration duty as a sanction for 
drunkenness.  Service personnel records confirm that the 
veteran was court-martialed for dereliction of duty while in 
Vietnam.  Although service personnel records do not detail 
the veteran's sanctions following his court martial, it is 
documented that graves registration was a service provided by 
the Vung Tao base camp.  Therefore, the Board finds possible 
that the veteran did perform "grave duty" for a period.

The evidence of the aforementioned non-combat stressors is 
not clearly convincing; however, the Board observes that the 
veteran is entitled to the benefit-of-the-doubt on the issue 
of stressor corroboration.  On that issue, the Board finds 
the evidence in relative equipoise, and resolves reasonable 
doubt in favor the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  As the aforementioned corroborated non-combat 
stressors form, in part, the basis of the veteran's treating 
psychologist's current PTSD diagnosis, the Board concludes 
that the veteran suffers PTSD incurred in service.

As a final matter, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist, and redefined the duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d); see also the implementing 
regulations at 66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326).

In this regard, the Board finds that the RO substantially 
fulfilled its duty to assist.  By virtue of the RO's February 
2001 letter, the veteran was clearly advised of the evidence 
needed to substantiate his claim.  38 U.S.C.A. § 5103(a); 
66 Fed. Reg. at 45,630 (to be codified as 38 C.F.R. 
§ 3.159(b)(1)).  The February 2001 letter included notice of 
the evidence the RO would attempt to obtain on the veteran's 
behalf.  Id.  In addition, the Board finds that the RO 
substantially fulfilled its specific duties to obtain 
records, as outlined in the implementing regulations of the 
new duty to assist.  66 Fed. Reg. at 45,631 (to be codified 
as 38 C.F.R. § 3.159(c)(3), specifying that VA will make 
efforts to obtain, inter alia, the veteran's service medical 
records, other relevant records pertaining to the veteran's 
service, VA medical records or records of examination).  The 
Board directs attention to the RO's efforts in obtaining 
service personnel records and in corroborating the veteran's 
stressors through USASCRUR.  Id.  The RO also provided for a 
comprehensive psychiatric examination.  Accordingly, no 
further assistance to the veteran or additional development 
is warranted.  See generally 38 U.S.C.A. §§ 5103(a), 5103A.  
In any event, as the disposition of the issue of service 
connection for PTSD is in the veteran's favor, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing burdens on VA with no benefit flowing to the 
claimant).



ORDER

Service connection for PTSD is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

